    Case: 1:20-cv-03488 Document #: 79 Filed: 11/05/20 Page 1 of 2 PageID #:316




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3488
                         Plaintiff,

       v.

1Baaaai and et al.,

                         Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                 wonderflying                                         252

                      zhujiey1                                        271

                 FashionLola                                           75

                 72Yuchuang                                            2

                      SumrDay                                         221

 shenzhenshifudisishangmaoyouxiangongsi                               198

                 Roseparadise

                 Hellomama                                            103

             Luvkis Offical Store
   Case: 1:20-cv-03488 Document #: 79 Filed: 11/05/20 Page 2 of 2 PageID #:317




             CloverLover                                    41

              Ferryvivi                                     79

           Wonderful Share                                 253

               Gaodian                                      91

               Nuts go                                     164

           yimengweima93                                   264

              Bibliophile                                   27

             Bestryonecen                                   26

          Syibyl Brlume shop                               227

            WVR sunshine                                   255

              Melantha                                     144

            ZEX blossom                                    270


DATED November 5, 2020                     Respectfully submitted,

                                           /s/ James A. Karamanis
                                           James A. Karamanis
                                           Barney & Karamanis, LLP
                                           Two Prudential Plaza
                                           180 N. Stetson, Ste 3050
                                           Chicago, IL 60601
                                           Tel.: 312/553-5300
                                           Attorney No. 6203479
                                           James@bkchicagolaw.com

                                           ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
